803 F.2d 718
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WALLACE BUTLER, Plaintiff-Appellantv.BILL KELLY, SHERIFF, FAYETTE COUNTY;  AND JEFF HOLT, T.C.I.,FAYETTE COUNTY, Defendants-Appellees.
No. 86-5424.
United States Court of Appeals, Sixth Circuit.
Sept. 22, 1986.

1
BEFORE:  KENNEDY and MARTIN, Circuit Judges;  and PECK, Senior Judge

ORDER

2
This matter is before the Court upon consideration of appellant's motion for appointment of counsel on appeal from the district court's order dismissing his civil rights action for failure to prosecute.  The matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of appellant's motion, informal brief, and the certified record, the panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Upon consideration, this Court finds that the district court's order must be affirmed.  Even if appellant's unavailability at the pre-trial conferences were due to his incarceration rather than his alleged escape, the matter was properly dismissed due to his lack of diligence in prosecuting this civil rights action.  Holt v. Pitts, 619 F.2d 558 (6th Cir. 1980), later appeal, 702 F.2d 639 (6th Cir. 1983).  Appellant did not answer any of defendants' motions for summary judgment or to dismiss.  Precisely, over an approximate three year period, appellant did nothing in the action, prior to its dismissal, but file a complaint.  Moreover, the conclusory nature of his allegations will not sustain an action under 42 U.S.C. Sec.  1983.  Hence, the action was properly dismissed for failure to prosecute.  Holt, supra.


4
It is therefore ORDERED that appellant's motion for counsel be and hereby is denied and the district court's order, affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.